POWELL, Judge.
Robert H. Smith has appealed from a conviction in the court of common pleas of Tulsa County, where he was charged by information with selling William A. Long, investigator in the office of the county attorney, one-half pint of Glenmore whiskey for the sum of $2.
Long said defendant did; defendant said he did not, because when he placed the half pint on the counter, Mr. Long put out a hand with $2 in it and an officer’s badge, and arrested him. Witness Long said that he took the half pint and defendant took the money. The jury, by its verdict found for the State. See Ryan v. State, 97 Okl.Cr. 119, 258 P.2d 1208. The penalty fixed by the court was a fine of $100 and costs, and thirty days confinement in the Tulsa County jail.
Judgment affirmed.
BRETT, P. J., and NIX, J., concur.